Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Following claimed limitations are not explained in the specification/detailed description: “a first and second optical components”” (claim 2). Correction is required.

Claims
Claim 3 is objected to because of the following informalities. In claim 3, two occurrences of “type” should be deleted since what follow such limitations is not defined or what is enclosed by such terms.  Similar situations also appear in other claims.  Appropriate correction is required.

Reasons for Allowance
Claims 1-20 are or would be allowable since the prior art of record does not teach the claimed wavelength conversion device comprising a side surface connecting a first surface and a second surface of a substrate, the side surface is not perpendicular to the first surface, and a wavelength conversion material layer is provided on the first surface, and the side surface comprises a first region and a second region that are configured to reflect an incident light beam in combination with other features of the 

Quayle Action
This application is in condition for allowance except for the formal matters pointed out above.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vip Patel whose telephone number is (571)272-2458.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye “Seye” Iwarere can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







										
/Vip Patel/
        	      Primary Examiner
AU 2879